        Case 2:20-cv-00287-CG-SMV Document 9 Filed 11/25/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                                       No. 20-cv-0287 CG/SMV

$13,500.00 in United States Currency,

        Defendant.

       ORDER DIRECTING CLAIMANT’S ATTORNEY TO FILE AN ENTRY OF
           APPEARANCE OR CLAIMANT WILL BE DEEMED PRO SE

        THIS MATTER is before the Court on Plaintiff’s Motion to Compel [Doc. 7], filed on

October 22, 2020. The Claimant has filed no response. Before ruling, the Court must ascertain

whether the Claimant is represented by counsel or proceeds pro se. This question is critical so that

the Court can determine whether service of the underlying discovery requests and instant Motion

was adequate.

        The United States initiated this forfeiture action on March 31, 2020. [Doc. 1]. Claimant

Lucas Alves filed a Verified Claim of Interest on May 14, 2020, and an Answer on May 18, 2020.

[Docs. 4, 5]. Claimant filed a duplicate Claim of Interest on June 29, 2020. [Doc. 6]. None of

Claimant’s filings includes any contact information for him. [Docs. 4, 5, 6]. However, each filing

was mailed in an envelope bearing a return address for an attorney in St. Petersburg, Florida named

Peter S. Herrick. [Doc. 4] at 3; [Doc. 5] at 5; [Doc. 6] at 3. Mr. Herrick has not formally appeared

in this action.

        The United States attempted to propound discovery requests on Claimant by sending them

to Mr. Herrick on July 8 and 17, 2020. See [Doc. 7] at 1. Apparently, the Claimant never
            Case 2:20-cv-00287-CG-SMV Document 9 Filed 11/25/20 Page 2 of 2




responded to the discovery requests. See [Doc. 7]. On October 22, 2020, the United States filed

the instant Motion to Compel, moving the Court to compel Claimant to answer the discovery

requests. Id. at 1 (citing Fed. R. Civ. P. 37(a)(3)(B)). The United States attempted to serve the

Motion on Plaintiff by sending it to Mr. Herrick. Id. at 3. Neither Claimant nor Mr. Herrick filed

any response to the Motion.

           Before reaching the Motion to Compel, the Court must determine whether Mr. Herrick

represents Claimant. This is critical because if Mr. Herrick represents Claimant, Mr. Herrick will

be required to enter an appearance, and court papers may be served on him. However, if Plaintiff

proceeds pro se, he will have to complete a CM/ECF Pro Se Notification Form to provide his

contact information, see D.N.M.LR-Civ. 83.6, and the manner by which he elects to be served.

           IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that no later than

December 14, 2020, Mr. Herrick enter an appearance in this action or Claimant will be considered

proceeding pro se. If Claimant proceeds pro se, he must complete and return a CM/ECF Pro Se

Notification form no later than December 14, 2020.

           IT IS FURTHER ORDERED that the Clerk of Court send a copy of this Order and a

CM/ECF Pro Se Notification form to Claimant Lucas Alves at lucasdalves@gmail.com.1

           IT IS FURTHER ORDERED that the Clerk of Court send a copy of this Order to

Mr. Herrick (1) by email to pssherrick@gmail.com, [Doc. 7-3] at 1, and (2) by United States mail

to 4324 Bayshore Boulevard NE in St. Petersburg, Florida, 33703, [Doc. 4] at 3.

           IT IS SO ORDERED.
                                                                 ____________________________________
                                                                 STEPHAN M. VIDMAR
                                                                 United States Magistrate Judge

1
    This email address appeared in the exhibits to the United States’ Motion to Compel. [Doc. 7-4] at 1.

                                                           2
